Citation Nr: 9917727	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-13 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
rating decision of March 16, 1965, denying service connection 
for back disability.

2.  Entitlement to an evaluation in excess of 40 percent for 
a back disability.


REPRESENTATION

Appellant represented by:	David R. Dowell, attorney-at-
law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to June 
1964.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana. 

On his April 1994 substantive appeal, the veteran indicated 
that he desired a hearing before a Member of the Board in 
Washington, DC.  However, in a March 1995 letter the 
veteran's representative indicated that the veteran was 
requesting a hearing before a local hearing officer.  The 
veteran testified before a hearing officer in May 1995 and 
before another hearing officer in March 1997.  The veteran 
submitted another VA Form 9 in June 1996.  This document 
referred to the issues already on appeal and noted that the 
veteran did not want a hearing before a Member of the Board.  
Accordingly, the Board is satisfied that the veteran no 
longer desires a hearing before a Member of the Board.

In October 1998 the RO issued a statement of the case with 
regard to a number of new issues.  In the cover letter sent 
with the statement of the case, the veteran was informed of 
the requirement that he submit a substantive appeal if he 
desired appellate review with respect to these new issues.  
Since the new issues were not thereafter addressed by the 
veteran or his representative, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to those issues.

The issue of entitlement to an evaluation in excess of 40 
percent for back disability is addressed in the remand at the 
end of this action.

FINDING OF FACT

An unappealed March 16, 1965, rating decision which denied 
service connection for a back disability was consistent with 
and supported by the evidence then of record.


CONCLUSION OF LAW

The March 16, 1965, rating decision which denied service 
connection for a back disability was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.105 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's January 1963 enlistment examination was 
negative for evidence of a back disability, as was an April 
1963 physical examination for the purpose of submarine 
training.  

A December 1963 service medical record indicates that the 
veteran was admitted to a hospital complaining of back and 
right knee pain.  The veteran reported that he had been in an 
automobile accident the previous month, which caused pain in 
the upper lumbar area of his back.  The back pain had been 
persistent.  Examination showed full range of motion of the 
back, with some minimal tenderness over the L2 area.  There 
was no muscle spasm and straight leg raising was negative.  
There were no neurologic signs, atrophy, motor weakness, or 
sensory loss of the veteran's back.  During his 
hospitalization, routine studies of the veteran's back failed 
to reveal any abnormality.  X-ray examination of the lumbar 
spine showed that the body of T12 was compressed anteriorly 
which most likely represented an old epiphysitis.  The 
possibility of a recent fracture could not be ruled out, 
although that was unlikely.  The veteran's back pain improved 
during his admission.  During 73 days of hospitalization, the 
medical personnel were unable to find any definite cause for 
the back pain.  They were of the opinion that it was unlikely 
related to the x-ray changes in the T12 area.  The objective 
findings failed to substantiate the veteran's subjective 
complaints.  The final diagnoses included chronic low back 
strain, did not exist prior to entry.  

A March 1964 service medical record indicates that the 
veteran was to be admitted the following day to a Naval 
hospital due to chronic lumbar strain.

A May 1964 Report of Board of Medical Survey reveals that the 
veteran had normal stance and gait, with no loss of the 
normal lumbar lordosis.  There was no low back muscle spasm 
and there was free range of motion in the low back.  No 
definite localized tenderness could be found.  There were no 
sensory, motor or reflex changes.  Straight leg raising was 
negative bilaterally.  X-rays of the low back revealed 
spondylolysis, L5, S1 on the left and sclerosis around the 
facets.  The veteran was given physical therapy without 
results.  He was found to be unsuitable for military service 
due to the low back pain originating from the spondylolysis.  
The Board of Medical Survey found that the back disability 
was neither incurred in nor aggravated by military service.  
The veteran was informed of the findings and did not desire 
to submit a statement in rebuttal.

There was no post-service medical evidence of back disability 
of record at the time of the March 1965 rating decision 
denying the veteran's claim for entitlement to service 
connection for a back disability.  The veteran contends that 
the March 1965 denial of service connection for a back 
disability involved clear and unmistakable error.  The 
veteran has stated, including during his March 1997 hearing 
before a hearing officer, that the current medical evidence 
proves that he does not have spondylolisthesis, and therefore 
the March 1965 rating action attributing his back disability 
to congenital spondylolisthesis was clearly and unmistakably 
erroneous.

A clear and unmistakable error must be the sort of error 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  It is an error which is 
so undebatable that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  The decision whether or not such an error was made is 
based on the record and the law which existed at the time of 
the prior RO decision.  Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992);  

While the veteran asserts that medical records in the 1980's 
show that he does not have spondylolysis or 
spondylolisthesis, only the evidence of record at the time of 
the March 1965 rating action may be considered in determining 
whether there was clear and unmistakable error.  Since the 
report of the Board of Medical Survey indicates that the 
veteran did not have a back disability which was incurred in 
or aggravated by active duty and there was no later medical 
evidence of back disability of record at the time of the 
March 1965 rating decision, there was a tenable basis for the 
March 1965 rating decision.  The March 1965 rating decision 
did not involve clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  


ORDER

The Board having determined that there was no clear and 
unmistakable error in the rating decision of March 16, 1965, 
denying service connection for back disability, the appeal is 
denied.


REMAND

The veteran seeks a rating in excess of 40 percent for his 
service-connected low back disability.  The record reflects 
that records pertaining to the veteran's VA hospitalizations 
in September and October 1998 were associated with the claims 
folders subsequent to the most recent supplemental statement 
of the case on the evaluation of the veteran's back 
disability.  These records are pertinent to the evaluation of 
the back disability and must be addressed in a supplemental 
statement of the case before the Board decides the veteran's 
claim.  

The Board notes that the October 1998 hospital summary 
indicates that the veteran is wheel chair bound due to 
chronic back pain, although the summary does not adequately 
support this conclusion.  The record reflects that the 
veteran has not been provided a recent VA orthopedic or 
neurologic examination of his service-connected back 
disability.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the veteran should be provided 
VA orthopedic and neurologic examinations 
by appropriate specialists, if available, 
for the purpose of determining the nature 
and extent of all impairment from his 
service-connected back disability.  All 
tests and studies deemed necessary should 
be performed and all clinical 
manifestations should be reported in 
detail.  Tests of joint movement against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  Any 
objective evidence of pain and all 
functional loss due to pain should be 
described.  The examiners should express 
their opinions concerning whether there 
would be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-ups) 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion on repeated use or during flare-
ups.  The neurologist should specifically 
address whether there is any 
radiculopathy associated with the 
service-connected disability.  If any 
other neurological impairment is found to 
be present, the neurologist should 
provide an opinion concerning its 
etiology, to include whether it is at 
least as likely as not that it was caused 
or chronically worsened by the service-
connected back disability.  To the extent 
possible, the examiners should 
distinguish the manifestations of the 
service-connected disability from those 
of any other disorders present.  The 
examiners should also provide their 
opinions concerning the impact of the 
veteran's service-connected back 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be explained.  The 
claims files must be made available to 
the examiners for review.

3.  After the above actions have been 
accomplished the RO should readjudicate 
the issue on appeal, to include 
consideration of DeLuca v. Brown, 8 Vet. 
App 202 (1995), and whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 


